--------------------------------------------------------------------------------

Exhibit 10.34
 
DYNEGY INC.
INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective May 21, 2010)
 
I.  PURPOSE OF PLAN
 
The Compensation and Human Resources Committee (the “Committee”) of the Board of
Directors of Dynegy Inc., a Delaware corporation (the “Company”), adopted the
Dynegy Inc. Incentive Compensation Plan (the “Plan”) effective January 1, 2003
to provide a method for rewarding employees for achieving the Company’s
performance goals and assuring that they have a financial stake in the success
of the Company’s overall performance.  The Committee adopted a revised version
of the Plan, as amended and restated effective January 1, 2006, to reflect the
Company’s current organizational structure and operations.  The Committee
adopted this version of the Plan, as amended and restated effective May 21,
2010, contingent on approval by the Board and the Company’s shareholders, to
make certain modifications to the Plan to ensure continued compliance with
applicable provisions of the Code.
 
The Plan, as amended herein, supersedes any short-term annual bonus program
sponsored by the Company or its Affiliates with respect to any individual who is
an Eligible Employee under the Plan.
 
II.  DEFINITIONS AND CONSTRUCTION
 
2.1   Definitions.  Where the following words and phrases are used in the Plan,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:
 
(a)    “Actively Employed” or “Active Employment” means an Eligible Employee
actively performing all of the usual and customary duties of his employment on
his regular work schedule at a Company or Affiliate business location or other
location to which Company or Affiliate business requires him to
travel.  Notwithstanding the foregoing, an Eligible Employee on paid leave of
absence for any reason, long-term disability, or military leave shall be deemed
to be “Actively Employed” or in “Active Employment” for purposes of the Plan.
 
(b)    “Affiliate” means any corporation, partnership, limited liability company
or partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.
 
(c)    “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period upon the satisfaction of the terms and conditions of the Plan and subject
to the sole discretion of the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    “Base Amount” means, with respect to each Participant for a Performance
Period, the total base earnings including overtime (but excluding bonuses,
project completion, or retention related payments) paid or payable in cash by
the Company and the Affiliates to or for the benefit of the Participant for
services rendered or labor performed during the period beginning on the first
day of such Performance Period (or, if later, the effective date of the
Participant’s participation in the Plan) and ending on the earlier of (i) the
date upon which a Change in Control occurs or (ii) the last day of such
Performance Period.  Base Amount may be adjusted by the Committee in its sole
discretion.
 
(e)    “Board” means the Board of Directors of the Company.
 
(f)    “Bonus Pool” means a pool to be funded by the Company and the Affiliates
in an amount determined by the Committee in its sole discretion.
 
(g)    “Business Unit” means the business divisions of the Company as determined
by the Committee in its sole discretion.
 
(h)    “CEO” means the Chief Executive Officer of the Company.
 
(i)    “Change in Control” means:
 
(i)            a merger of the Company with another entity, a consolidation
involving the Company, or the sale of all or substantially all of the assets or
equity interests of the Company to another entity if, in any such case, (A) the
holders of equity securities of the Company immediately prior to such event do
not beneficially own immediately after such event equity securities of the
resulting entity entitled to fifty-one percent (51%) or more of the votes then
eligible to be cast in the election of directors (or comparable governing body)
of the resulting entity in substantially the same proportions that they owned
the equity securities of the Company immediately prior to such event or (B) the
persons who were members of the Board immediately prior to such event do not
constitute at least a majority of the board of directors of the resulting entity
immediately after such event;
 
(ii)          a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the 1934 Act, acquires or gains ownership or
control (including, without limitation, power to vote) of fifty percent (50%) or
more of the combined voting power of the outstanding securities of, (A) if the
Company has not engaged in a merger or consolidation, the Company, or (B) if the
Company has engaged in a merger or consolidation, the resulting entity; or
 
(iii)         circumstances where, as a result of or in connection with, a
contested election of directors, the persons who were members of the Board
immediately before such election shall cease to constitute a majority of the
Board.
 
For purposes of this definition, (i) ”resulting entity” in the context of a
transaction or event that is a merger, consolidation or sale of all or
substantially all of the subject assets or equity interests shall mean the
surviving entity (or acquiring entity in the case of an asset or equity interest
sale), unless the surviving entity (or acquiring entity in the case of an asset
sale) is a subsidiary of another entity and the holders of common stock of the
Company receive capital stock of such other entity in such transaction or event,
in which event the resulting entity shall be such other entity, and
(ii) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control, the term “Company” shall refer to the resulting
entity and the term “Board” shall refer to the board of directors (or comparable
governing body) of the resulting entity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 (j)    “Change in Control Severance Plan” means the Dynegy Inc. Change in
Control Severance Pay Plan (Effective April 3, 2008), as amended, and the Dynegy
Inc. Executive Change in Control Severance Pay Plan (Effective April 3, 2008),
as amended.
 
(k)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(l)     “Committee” means the Compensation and Human Resources Committee of the
Board unless and until the Board designates another committee of the Board to
serve as the Committee.
 
(m)   “Company” means Dynegy Inc., a Delaware corporation.
 
(n)    “Company Stock” means the Class A common stock, $0.01 par value per
share, of the Company.
 
(o)    “Covered Employee” means an Eligible Employee who is, or is determined by
the Committee may become, a “covered employee” within the meaning of Code
Section 162(m).
 
(p)    “Effective Date” means May 21, 2010, as to this amendment and restatement
of the Plan.
 
(q)    “Eligible Employee” means each individual who is employed in the United
States by the Company or an Affiliate and whose terms and conditions of
employment are not governed by a collective bargaining agreement, unless such
agreement provides for his coverage under the Plan.  Plan eligibility is
contingent upon acceptable individual performance as determined by the
Committee.
 
(r)    “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(s)    “Participant” means an Eligible Employee who has an opportunity to
receive an Award under the Plan pursuant to Article IV.
 
(t)    “Payment Amount” means an amount equal to such Participant’s Base Amount
multiplied by a percentage determined by the Committee in its sole discretion
and communicated to each Participant.  Such percentage may vary among individual
Participants.
 
(u)   “Payment Date” means the date payments, if any, under the Plan for a
Performance Period are paid to Participants by the Company or its Affiliates.
 
(v)   “Performance Period” means each twelve-month period commencing on the
first day of January.
 
(w)   “Plan” means this Dynegy Inc. Incentive Compensation Plan, as amended from
time to time.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(x)            “Qualified Performance-Based Award” means an Award that is
intended to qualify as “qualified performance-based compensation” within the
meaning of Code Section 162(m) and is designated as a Qualified
Performance-Based Award pursuant to Article VII of the Plan.
 
2.2           Number, Gender, Headings, and Periods of Time.  Wherever
appropriate herein, words used in the singular shall be considered to include
the plural, and words used in the plural shall be considered to include the
singular.  The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.  The headings of Articles and Sections herein are
included solely for convenience.  If there is any conflict between such headings
and the text of the Plan, the text shall control.  All references to
Articles and Sections are to this Plan unless otherwise indicated.  Any
reference in the Plan to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.
 
III.  ADMINISTRATION
 
3.1           Administration by the Committee. The Plan shall be administered by
the Committee.
 
3.2           Powers of the Committee.  Subject to Section 3.4, the Committee
shall supervise the administration and enforcement of the Plan according to the
terms and provisions hereof and shall have the sole discretionary authority and
all of the powers necessary to accomplish these purposes.  The Committee shall
have all of the powers specified for it under the Plan, including, without
limitation, the power, right, or authority:  (a) to designate an Eligible
Employee as a Participant at any time, (b) from time to time to establish rules
and procedures for the administration of the Plan, which are not inconsistent
with the provisions of the Plan, and any such rules and procedures shall be
effective as if included in the Plan, (c) to construe in its discretion all
terms, provisions, conditions, and limitations of the Plan and any Award, (d) to
correct any defect or to supply any omission or to reconcile any inconsistency
that may appear in the Plan in such manner and to such extent as the Committee
shall deem appropriate, and (e) to make all other determinations necessary or
advisable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award in the manner and to the extent it shall deem expedient to carry it
into effect.
 
3.3           Committee Decisions Conclusive; Standard of Care.  Subject to
Section 3.4, the Committee shall, in its sole discretion exercised in good faith
(which, for purposes of this Section 3.3, shall mean the application of
reasonable business judgment), make all decisions and determinations and take
all actions necessary in connection with the administration of the Plan.  All
such decisions, determinations, and actions by the Committee shall be final,
binding, and conclusive upon all persons.  The Committee shall not be liable for
any action or determination taken or made in good faith or upon reliance in good
faith on the records of the Company or information presented to the Committee by
the Company’s officers, employees, or other persons (including the Company’s
outside auditors) as to matters the Committee reasonably believes are within
such other person’s professional or expert competence.  If a Participant
disagrees with any decision, determination, or action made or taken by the
Committee, then the dispute will be limited to whether the Committee has
satisfied its duty to make such decision or determination or take such action in
good faith.  No liability whatsoever shall attach to or be incurred by any past,
present or future stockholders, officers or directors, as such, of the Company
or any of its Affiliates, under or by reason of the Plan or the administration
thereof, and each Participant, in consideration of receiving benefits and
participating hereunder, expressly waives and releases any and all claims
relating to any such liability.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.4           Delegation of Powers and Duties. At any time and from time to
time, the Committee may appoint subcommittees, individuals, or any other agents
as it deems advisable and may delegate to any of such appointees any or all of
the powers and duties of the Committee under the Plan.  The provisions of
Section 3.3 shall apply with respect to any such appointee in the same manner as
such provisions apply to the Committee.
 
IV.  PARTICIPATION
 
Each individual who is an Eligible Employee at any time during a Performance
Period shall automatically be a Participant and shall have an opportunity to
receive an Award with respect to such Performance Period unless otherwise
determined by the Committee in its sole discretion.
 
V.  PERFORMANCE MEASURES
 
At the end of a Performance Period, the Committee and the CEO will review the
Company’s performance goals for such Performance Period and the extent to which
such goals have been satisfied.  The performance goals of the Company may
include:
 
(a)  the price of a share of Company Stock,
 
(b)  the Company’s earnings per share derived from all or any segment or portion
of the Company designated by the Committee,
 
(c)  the return on capital employed by the Company or any segment or portion of
the Company designated by the Committee,
 
(d)  the revenues of the Company or any segment or portion of the Company
designated by the Committee,
 
(e)  the net income (before or after taxes) of the Company or any segment or
portion of the Company designated by the Committee,
 
(f)  the cash flow return on investment of the Company or any segment or portion
of the Company designated by the Committee,
 
(g)  the earnings before or after interest, taxes, depreciation, and/or
amortization of the Company or any segment or portion of the Company designated
by the Committee (including any derivations or adjusted version of this criteria
as determined by the Committee) or any other earnings metric of the Company,
 
 
-5-

--------------------------------------------------------------------------------

 
 
(h)  the return on stockholder’s equity achieved by the Company,
 
(i)  the total stockholder’s return achieved by the Company,
 
(j)  the operating cash flow, free cash flow or any other cash flow metric of
the Company or a segment or portion of the Company designated by the Committee,
 
(k)  the Company’s liquidity or the liquidity of any segment or portion of the
Company designated by the Committee,
 
(l)  the operating, capital or general and administrative (G&A) expenses of the
Company or any segment or portion of the Company designated by the Committee,
 
(m)  the addition of economic value to or by the Company or any segment or
portion of the Company designated by the Committee,
 
(n)  the safety, environmental, health or operational performance, based on an
objective, measurable metric, of the Company or any segment or portion of the
Company designated by the Committee,
 
(o)  any other performance metric selected by the Committee in its sole
discretion, including a metric relating to the Company or any segment or portion
of the Company designated by the Committee (including, but not limited to, any
Business Unit or functional area of the Company), or
 
(p)  a combination of two or more of any of the foregoing.
 
Notwithstanding the foregoing or anything to the contrary, if the Committee
intends for an Award to be a Qualified Performance-Based Award, then the
provisions of Article VII shall apply, including with respect to the selection
of the performance goals and criteria for such an Award.
 
After considering the extent to which the performance goals of the Company have
been satisfied, the CEO shall make a recommendation to the Committee of the
amount that should be allocated to the Bonus Pool for the Performance Period;
provided, however, that the Committee, in its sole discretion, shall make the
final determination of the appropriate amount to be contributed to the Bonus
Pool for the Performance Period, if any, and the Company and its Affiliates
shall contribute the amount approved by the Committee to the Bonus Pool.
 
VI.  AWARD PAYMENTS
 
6.1           Determinations by the Committee.  The CEO (or such other officer
as may be designated by the Committee or the CEO) shall review the Participants’
accomplishments and determine to what extent the Participants contributed to the
attainment of the performance goals of the Company.  The CEO (or such other
officer) shall then determine a Payment Amount, if any, to be paid to the
Participants (except the CEO, President and the Executive Vice-Presidents of the
Company and its Affiliates) and make a recommendation to the Committee.  The
Committee shall review the recommendations of the CEO (or such other officer)
and determine, in the Committee’s sole discretion and based on any factors it
deems appropriate, the Payment Amount, if any, to be paid to Participants.  The
Payment Amount to be paid to each Participant who is the CEO, the President or
an Executive Vice-President of the Company or any Affiliate shall be determined
by the Committee in its sole discretion, based on recommendations from the CEO
and any other factors the Committee deems appropriate.
 
 
-6-

--------------------------------------------------------------------------------

 
 
6.2           Eligibility for Payment of Awards.  Each Participant who is
Actively Employed by the Company or an Affiliate on the Payment Date shall be
entitled to the Payment Amount applicable to such Participant’s Award for such
Performance Period.  A Participant who is employed, but not Actively Employed,
by the Company or an Affiliate on the Payment Date shall be entitled to the
Payment Amount applicable to such Participant’s Award for such Performance
Period provided such Participant resumes Active Employment on or before the
September 1 next following the Performance Period and continues such Active
Employment for at least thirty (30) consecutive days thereafter.  If a
Participant’s employment with the Company and its Affiliates terminates for any
reason whatsoever prior to the Payment Date, then such Participant shall not be
entitled to receive any payment under the Plan for such Performance Period;
provided however, that the Committee may, in its sole discretion, make an
exception regarding such terminated Participant’s entitlement to a Payment
Amount.  The Payment Date for Payment Amounts pursuant to the first sentence
hereof shall occur as soon as administratively feasible after the Committee’s
determination of the Payment Amount due each Participant under the Plan, but no
later than the March 15 next following the Performance Period.  Further, the
payment of a Payment Amount pursuant to the second sentence hereof shall occur
as soon as administratively feasible after the Participant becomes entitled to
such Payment Amount, but no later than the March 15 immediately following the
date the Participant becomes entitled to (i.e., becomes vested with respect to)
such Payment Amount.  Additionally, no Payment Date for a Performance Period
shall occur prior to the end of such Performance Period.
 
6.3           Change in Control.  Upon the occurrence of a Change in Control
prior to the Payment Date with respect to an Award pursuant to Section 6.2 for a
Performance Period, the following provisions shall apply:
 
(a)           With respect to each Participant who is entitled to receive
severance benefits under a Change in Control Severance Plan (i.e., is an
eligible participant or covered individual under such a plan and has experienced
an involuntary or good reason termination in connection with a change in control
resulting in entitlement to severance benefits under such a plan), such
Participant shall not be entitled to receive any Awards under the Plan; and
 
(b)           With respect to each Participant who is not entitled to receive
severance benefits under a Change in Control Severance Plan (i.e., is not an
eligible participant or covered individual under such a plan and/or has not
experienced an involuntary or good reason termination in connection with a
change in control resulting in entitlement to severance benefits under such a
plan) and who is Actively Employed by the Company or its Affiliates on the day
immediately prior to the Change in Control, the provisions of Sections 6.1 and
6.2 shall cease to apply and the Company or its Affiliates shall pay a Payment
Amount (as determined in the sole discretion of the Committee) for such
Performance Period to such Participant; provided, however, that the Committee
may determine in its sole discretion that one or more Participants shall not
receive any such Payment Amount.  Notwithstanding the foregoing, the Committee
may, in its sole discretion, make exceptions regarding the entitlement to
Payment Amounts for Participants who are employed, but not Actively Employed, by
the Company or its Affiliates on the day immediately prior to a Change in
Control and for Participants whose employment with the Company and its
Affiliates terminates for any reason whatsoever prior to a Change in
Control.  The Payment Amount under this Section 6.3 shall be paid to each
Participant at the time determined by the Committee, but no later than the March
15 next following the calendar year in which such Change in Control occurs.
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.4           Form of Payment of Awards.  All Payment Amounts may be paid in
cash, Company Stock, or a combination thereof, as determined by the
Committee.  All payments shall be made in a lump sum.  Notwithstanding the
foregoing, if the Committee determines that shareholder approval of this
amendment and restatement of the Plan is necessary or desirable under applicable
law and/or the rules of any national or regional securities exchange on which
the Company Stock has been listed in order to make payments in shares of Company
Stock, then no payments shall be made in Company Stock prior to the date such
shareholder approval is obtained by the Company.
 
VII.  SPECIAL RULES FOR QUALIFIED PERFORMANCE-BASED AWARDS
 
7.1           Applicability. This Article VII shall apply only to Awards made to
those Covered Employees selected by the Committee to receive Qualified
Performance-Based Awards.  The designation of a Covered Employee as a
Participant for a Performance Period shall not in any manner entitle the
Participant to receive an Award for the relevant Performance Period.  Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period, and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
 
7.2           Procedures with Respect to Qualified Performance-Based Awards.  To
the extent necessary to comply with the Qualified Performance-Based Award
requirements of Code Section 162(m)(4)(C), with respect to any Award that may be
granted to one or more Covered Employees, no later than ninety (90) days
following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Code Section 162(m)), the Committee shall, in writing:
 
(a)          designate one or more Covered Employees,
 
(b)          establish the performance goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and identify one or
more of the following performance criteria to be used in establishing the
performance goals:
 
 
(i)
the price of a share of Company Stock,

 
(ii)      the Company’s earnings per share derived from all or any segment or
portion of the Company’s business designated by the Committee,
 
 
-8-

--------------------------------------------------------------------------------

 
 
(iii)      the return on capital employed by the Company or any segment or
portion of the Company designated by the Committee,
 
(iv)  the revenues of the Company or any segment or portion of the Company
designated by the Committee,
 
(v) the net income (before or after taxes) of the Company or any segment or
portion of the Company designated by the Committee,
 
(vi)  the cash flow return on investment of the Company or any segment or
portion of the Company designated by the Committee,
 
(vii)  the earnings before or after interest, taxes, depreciation, and/or
amortization of the Company or any segment or portion of the Company designated
by the Committee (including any derivations or adjusted version of this criteria
as determined by the Committee) or any other earnings metric of the Company,
 
(viii)  the return on stockholder’s equity achieved by the Company,
 
(ix)  the total stockholder’s return achieved by the Company,
 
(x)  the operating cash flow, free cash flow or any other cash flow metric of
the Company or a segment or portion of the Company designated by the Committee,
 
(xi)  the Company’s liquidity or the liquidity of any segment or portion of the
Company designated by the Committee,
 
(xii)  the operating, capital or general and administrative (G&A) expenses of
the Company or any segment or portion of the Company designated by the
Committee,
 
(xiii)  the addition of economic value to or by the Company or any segment or
portion of the Company designated by the Committee,
 
(xiv)  the safety, environmental, health or operational performance, based on an
objective, measurable metric, of the Company or any segment or portion of the
Company designated by the Committee, or
 
(xv)  a combination of two or more of any of the foregoing, and
 
 (c)         specify the relationship between performance criteria and the
performance goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period; depending on the performance
criteria used to establish such performance goals, the performance goals may be
expressed in terms of overall Company performance, the performance of a segment
or portion of the Company, or the performance of an individual.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Following the completion of each Performance Period, the Committee shall certify
in writing whether the applicable performance goals have been achieved for such
Performance Period.  No Award or portion thereof that is subject to the
satisfaction of any condition shall be considered to be earned or vested until
the Committee certifies in writing that the conditions to which the
distribution, earning or vesting of such Award is subject have been
achieved.  The Committee may disregard or offset the effect of any
“Extraordinary Items” in determining the attainment of performance goals.  For
this purpose, “Extraordinary Items” means extraordinary, unusual and/or
non-recurring items, including but not limited to, (a) restructuring or
restructuring-related charges, (b) gains or losses on the disposition of a
business or major asset, (c) changes in business conditions, regulatory, tax or
accounting regulations or laws, (d) resolution and/or settlement of litigation
and other legal proceedings or (e) the effect of a merger or acquisition. The
Committee may not increase during a year the amount of a Qualified
Performance-Based Award that would otherwise be payable upon satisfaction of the
conditions but may reduce or eliminate the payments.
 
7.3           Payment of Qualified Performance-Based Awards.  A Participant
shall be eligible to receive payment pursuant to a Qualified Performance-Based
Award for a Performance Period only if the performance goals for such period are
achieved and the Committee has so certified in writing as described in Section
7.2 above.  Notwithstanding the foregoing or anything to the contrary, however,
an Award may be payable to a Participant on account of death, disability and/or
Change in Control, as determined by the Committee in its discretion.
 
7.4           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award granted to a Covered Employee that is intended to constitute
a Qualified Performance-Based Award shall be subject to any additional
limitations set forth in Code Section 162(m) or any regulations or rulings
issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Code Section 162(m)(4)(C), and
the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
7.5           Effect on Other Plans and Arrangements.  Nothing contained in this
Article will be deemed in any way to limit or restrict the Committee from making
any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.
 
7.6           Dollar Limit.  No Qualified Performance-Based Award to a Covered
Employee for a Performance Period shall result in a payment in excess of $10
million.
 
VIII.  TERMINATION AND AMENDMENT OF PLAN
 
The Committee may amend the Plan at any time and from time to time.  The
Committee may at any time terminate the Plan (in its entirety or as it applies
to one or more specified Affiliates).  The Committee shall remain in existence
after the termination of the Plan for the period determined necessary by the
Committee to facilitate the termination of the Plan, and all provisions of the
Plan that are necessary, in the opinion of the Committee, for equitable
operation of the Plan during such period shall remain in force.
 
 
-10-

--------------------------------------------------------------------------------

 
 
IX.  MISCELLANEOUS PROVISIONS
 
9.1           No Effect on Employment Relationship.  For all purposes of the
Plan, a Participant shall be considered to be in the employment of the Company
as long as he or she remains employed on a full-time basis by the Company or any
Affiliate.  Without limiting the scope of the preceding sentence, it is
expressly provided that a Participant shall be considered to have terminated
employment with the Company at the time of the termination of the “Affiliate”
status under the Plan of the entity or other organization that employs the
Participant.  Nothing in the adoption of the Plan, the grant of Awards, or the
payment of amounts under the Plan shall confer on any person the right to
continued employment by the Company or any Affiliate or affect in any way the
right of the Company (or an Affiliate, if applicable) to terminate such
employment at any time.  Unless otherwise provided in a written employment
agreement, the employment of each Participant shall be on an at-will basis, and
the employment relationship may be terminated at any time by either the
Participant or the Participant’s employer for any reason whatsoever, with or
without cause.  Any question as to whether and when there has been a termination
of a Participant’s employment for purposes of the Plan, and the reason for such
termination, shall be determined solely by and in the discretion of the
Committee, and its determination shall be final, binding, and conclusive on all
parties.
 
9.2           Prohibition Against Assignment or Encumbrance.  No Award or other
right, title, interest, or benefit hereunder shall ever be assignable or
transferable, or liable for, or charged with any of the torts or obligations of
a Participant or any person claiming under a Participant, or be subject to
seizure by any creditor of a Participant or any person claiming under a
Participant.  No Participant or any person claiming under a Participant shall
have the power to anticipate or dispose of any Award or other right, title,
interest, or benefit hereunder in any manner until the same shall have actually
been distributed free and clear of the terms of the Plan.  Payments with respect
to an Award shall be payable only to the Participant (or (a) in the event of a
disability that renders such Participant incapable of conducting his or her own
affairs, any payment due under the Plan to such Participant shall be made to his
or her duly appointed legal representative and (b) in the event of the death of
a Participant, any payment due under the Plan to such Participant shall be made
to his or her estate).  The provisions of the Plan shall be binding on all
successors and permitted assigns of a Participant, including without limitation
the estate of such Participant and the executor, administrator or trustee of
such estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.
 
9.3           Unfunded, Unsecured Plan.  The Plan shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the
Plan.  Each Award granted under the Plan merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Affiliate, or any of their assets.  Neither the
establishment of the Plan, the granting of Awards, nor any other action taken in
connection with the Plan shall be deemed to create an escrow or trust fund of
any kind.
 
9.4           No Rights of Participant.  No Participant shall have any security
or other interest in any assets of the Company or any Affiliate or in the stock
of the Company as a result of participation in the Plan.  Participants and all
persons claiming under Participants shall rely solely on the unsecured promise
of the Company set forth herein, and nothing in the Plan or an Award shall be
construed to give a Participant or anyone claiming under a Participant any
right, title, interest, or claim in or to any specific asset, fund, entity,
reserve, account, or property of any kind whatsoever owned by the Company or any
Affiliate or in which the Company or any Affiliate may have an interest now or
in the future; but each Participant shall have the right to enforce any claim
hereunder in the same manner as a general creditor.  Neither the establishment
of the Plan nor participation hereunder shall create any right in any
Participant to make any decision, or provide input with respect to any decision,
relating to the business of the Company or any Affiliate.
 
 
-11-

--------------------------------------------------------------------------------

 
 
9.5           Tax Withholding.  The Company and the Affiliates shall deduct and
withhold, or cause to be withheld, from a Participant’s payment made under the
Plan, or from any other payment to such Participant, an amount necessary to
satisfy any and all tax withholding obligations arising under applicable local,
state, federal, or foreign laws associated with such payment.  The Company and
the Affiliates may take any other action as may, in their opinion, be necessary
to satisfy all obligations for the payment and withholding of such taxes.
 
9.6           No Effect on Other Compensation Arrangements.  Except as provided
in Article I of the Plan, nothing contained in the Plan or any Participant’s
Award shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements affecting any Participant
and nothing in the Plan shall be construed to affect the provisions of any other
compensation plan or program maintained by the Company or any Affiliate.
 
9.7           Affiliates. The Company may require any Affiliate employing a
Participant to assume and guarantee the Company’s obligations hereunder to such
Participant, either at all times or solely in the event that such Affiliate
ceases to be an Affiliate.
 
9.8           Governing Law. The Plan shall be construed in accordance with the
laws of the State of Texas.
 
[Signature Page Follows]
 
 
-12-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned officer of the Company acting pursuant to
authority granted to him by the Board has executed this instrument as of the
_____ day of _____________, 2010, effective as of the Effective Date.
 

  DYNEGY INC.        
 
By:
      Name:       Title:  

 
-13-

--------------------------------------------------------------------------------